Name: Council Regulation (EEC) No 3686/81 of 15 December 1981 extending the final date for review of the common rules for imports from State-trading countries and for imports from the People' s Republic of China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 12 . 81 Official Journal of the European Communities No L 369/5 COUNCIL REGULATION (EEC) No 3686/81 of 15 December 1981 extending the final date for review of the common rules for imports from State ­ trading countries and for imports from the People's Republic of China THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas Articles 9 (5) and 11 ( 1 ) of those Regulations provide that the Council shall , not later than 31 December 1981 , decide on the adjustments to be made to them ; Whereas it has not been possible for the Council to take a decision on the proposal presented by the Commission for this purpose ; whereas, therefore, the time allowed for review should be extended ; Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the instruments establishing the common organization of agricultural markets and the instruments concerning processed agricultural products adopted in pursuance of Article 235 of the Treaty, in particular their provisions allowing deroga ­ tion from the general principle that all quantitative restrictions or measures having equivalent effect may be replaced solely by the measures provided for in those same instruments, Having regard to the proposal from the Commission , Whereas the Council has laid down , most recently in Regulation (EEC) No 925/79 ('), common rules for imports from State-trading countries, including provi ­ sions on the liberalization of imports on surveillance and on safeguards and , in Regulation (EEC ) No 2532/78 (2 ), common rules for imports from the People's Republic of China ; HAS ADOPTED THIS REGULATION : Article 1 The date 31 December 1981 , appearing in Articles 9 (5) and 11 ( 1 ) of Regulations (EEC) No 925/79 and (EEC) No 2532/78 is hereby replaced by '30 June 1982'. Article 2 This Regulation shall apply from 1 January 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 December 1981 . For the Council The President D. HOWELL (') OJ No L 131 , 29 . 5 . 1979 , p . 1 . ( 2 ) OJ No L 306, 31 . 10 . 1978 , p . 1 .